DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/586663 filed on 09/27/2019 have been examined. 


Office Action is in response to the Applicant's amendments and remarks filed11/03/2021. Claims 1-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
As per claim 1-20 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
The closet prior art on record Hicok al. [US 2019/0265703 A1], hereinafter referred to as Hicok
([see at least abstract, 0025 and 0111]), wherein the communication system comprises a speaker ([see at least 0132, 0134 and 0135]); and a computing system that is in communication with the communication system ([see at least 0025, 0152, 0212, 0293 and 0375]), wherein the computing system comprises: a processor; and memory that stores computer-executable instructions that, when executed by the processor ([see at least 0025, 0152, 0212, 0293 and 0375]), cause the processor to perform acts comprising: determining, based upon a profile of the passenger ([see at least 0132, 0144 and 0225]), that notification is to be provided audibly to the passenger when disembarking the autonomous vehicle ([see at least 0132 and 0134]); detecting a safe opportunity for the passenger to exit the autonomous vehicle ([see at least 0132, 0134, 0141 and 0148]); and responsive to detecting the safe opportunity, and in accordance with the profile of the passenger, causing the speaker to audibly notify and guide the passenger to exit the autonomous vehicle safely during the safe opportunity ([see at least 0132, 0134, 0141 and 0148]).   	The prior art fails to explicitly teach a An autonomous vehicle, comprising: a communication system comprising  a speaker; and a computing system that is in communication with the communication system, wherein the computing system comprises: one or more processors; and memory having stored thereon computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to determine, based upon a profile of a passenger of the autonomous vehicle, that an audible notification is to be provided to the passenger when the passenger disembarks  the autonomous vehicle, the audible notification providing instructions indicating how to disembark the autonomous vehicle and guiding the passenger to exit the autonomous vehicle, wherein the profile of the passenger indicates a preference or need to receive the audible notification when disembarking the autonomous vehicle; based on a determination that there are no obstacles or moving objects within a threshold proximity to an exit area of the autonomous vehicle, detect an  opportunity for the passenger to exit the autonomous vehicle; and based on the profile of the passenger and the detecting of the opportunity for the passenger to exit the autonomous vehicle, cause the speaker to output the audible notification providing instructions indicating how to disembark the autonomous vehicle and guiding Page 2 of 13Appl. No. 16/586,663 the passenger to exit the autonomous vehicle.
Claims 2-7 depend from claim 1, claims 9-13 depends on claim 8 and claims 15-20 depends from claim 14, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668